Citation Nr: 0711346	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a lung disorder.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file indicates that in October 2004 
the RO submitted a request to the National Personnel Records 
Center (NPRC) for the veteran's service medical records via 
the Personnel Information Exchange System (PIES).  There is 
no PIES response from the NPRC and the only service medical 
records contained in the claims file are for the period of 
July 1944 to June 1946.  Accordingly, VA must attempt to 
obtain the remaining outstanding service medical records for 
July 1946 through July 1972.  See 38 C.F.R. § 3.159(c)(2) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of the veteran's service medical 
records from the NPRC.  If no records 
are available, then this should be 
documented in the claims folder and the 
RO should notify the veteran that it 
was unable to obtain his remaining 
outstanding service medical records.

2.  After completing the above 
development, the RO should again 
adjudicate the claims remanded herein.  
If the benefits sought on appeal remain 
denied, the veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



